Citation Nr: 0622182	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spine strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right hand strain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left ankle strain with residuals.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1992 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that, among other things, granted service 
connection for cervical spine strain, right hand strain, left 
ankle strain, each evaluated as 10 percent disabling, and 
right inguinal herniorrhapy, evaluated as noncompensable.  
The veteran filed a Notice of Disagreement regarding these 
issues in September 2002, and the RO issued a Statement of 
the Case in July 2004.  In July 2004, the RO also increased 
the evaluation of the veteran's service-connected right 
inguinal herniorrhapy to 10 percent disabling.  That same 
month, the veteran filed a Substantive Appeal only with 
respect to his service-connected musculoskeletal 
disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

In this case, the veteran's claims file indicates that 
medical records relevant to the veteran's condition have not 
been associated with his claims file.  Specifically, the 
veteran's file contains insurance records indicating that the 
veteran has received treatment for his conditions from at 
least two chiropractors, Dr. Siegmund and Dr. Stone.  The RO 
sent the veteran a letter dated in April 2004, requesting 
that the veteran fill out and submit attached forms allowing 
VA to request the relevant records.  In the veteran's July 
2004 Substantive Appeal, the veteran states that he never 
received this request.  And in a June 2005 statement, the 
veteran again indicated that he had received treatment 
numerous times from a chiropractor for his conditions. 

In light of the foregoing, the Board determines that this 
matter should be remanded for further development in order to 
assist the veteran in obtaining records of the chiropractic 
treatments received by the veteran.  The veteran should also 
be afforded an opportunity to submit any recent medical 
records or opinions pertinent to his claim that have not 
already been associated with the veteran's claims file.  In 
this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The 
reasoning of this decision also applies to claims for 
increased rating.  In the present appeal, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate his claims, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date.  Upon 
remand therefore, the veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder that have treated him 
since service for his service-connected 
neck, right hand and left ankle 
disabilities.  This should specifically 
include treatment records from any 
chiropractors that have treated the 
veteran since service, to include Drs. 
Siegmund and Stone.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
again review the veteran's claims.  If 
any determination remains adverse, the 
veteran must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



